Case 2:20-cv-11236-RGK-PLA Document 2-13 Filed 12/11/20 Page 1 of 4 Page ID #:719




      EXHIBIT 18
Case 2:20-cv-11236-RGK-PLA Document 2-13 Filed 12/11/20 Page 2 of 4 Page ID #:720




        INSTRUMENT OF APPOINTMENT
            OF ADDITIONAL TRUSTEES



                                      OF



                     THE ALPHA TRUST




                                                                      [ND1/001]
Case 2:20-cv-11236-RGK-PLA Document 2-13 Filed 12/11/20 Page 3 of 4 Page ID #:721




  THIS INSTRUMENT OE APPOINTMENT OF ADDITIONAL TRUSTEES is made the 3 lil day
  of March two thousand and twenty by the party named in the First Pari of the Schedule hereto,
  being the Protector, on the part , and the party named in the Second Part of the Schedule hereto,
  being the Additional Trustee, on ihe other pari, of a trust settlement ( Treuhanderschaft ) made by
  the party named in the Third Part of the Schedule hereto, being the Original Trustee, short
  particulars of which are set in the Fourth Part of the Schedule hereto ( hereinafter referred to as the
  declaration of Trust ” ) ;


   WHEREAS


                          powers contained in Clause 10.4 - 1 . and 10.5. of the Declaration of Trust,
      ( A ) By virtue of the
          power is reserved to the Protector to appoint one or more person (s) additional Tmstce( s )
          up to the maximum number allowed pursuant to Clause 10.1 . of the Declaration of Trust .

      ( B ) The Protector desires to exercise the                         -
                                                    powers under the afore mentioned pro vision J.

      (C) This Instrument is supplement to the Declaration of Trust .

      ( D) lnthis Instrument all terms, phrases and expressions shall have the meaning ascribed to
          them in the Declaration of Trust unless otherwise defined in this Instrument or if the content
          requires otherwise.


   NOW THEREFORE BY THIS INSTRUMENT in exercise of the powers conferred upon the
   Protector by Clause 10.4 . 1 . and 10,5. of the Declaration of Trust, the Protector hereby
   RESOLVES that the following person shall be appointed in addition to the Original Trustee with
   the same powrcre as the Original Trustee ami with effect from the date hereof:


   NATALIA D07T> RTSEVA, boiTL
   at REDACTED
                                         ^^^   99fi9, French Thrcdc Sejour REDACTED E , resident
                                         REDACTED

                                  Saint'Paul-de- Venee, France ( the “Additional Trustee"DA
                                                                              CTED       ),
                                                                                            CT
                                                                                            ED




    The Schedule above referred to:



                                                                                         [ND1/002]
Case 2:20-cv-11236-RGK-PLA Document 2-13 Filed 12/11/20 Page 4 of 4 Page ID #:722



 The Schedule above referred to:
 First Pail                         Ashot Egiazaryan
                                   REDACTED
                                    Beverly Hills
                                    y0210 California

                                    United Stales of America


 Second Pan                         Natalia Dozortseva
                                   REDACTED
                                                    -
                                    Suinc- Paul -de Vence

                                    France


Third Part                          CTX TREUHAND AG
                                    0/ 0 Dfjur.Tliomfls   Wilhelm

                                    hov« Center, 9490 Vaduz,
                                    Principality of Liechtenstein


Fourth Pan                          Trust settlement (Trcuhantierschaft ) known as the 'LALPHA
                                    TRUST , registered with the Liechtenstein commercial
                                             '




                                                                        -
                                    register under register number FL 0002.510,771-1


IN WITNESS Wl IEREOF this Instrument was executed the day and year first before written :


The PROTECTOR
ASHOT EGIAZARYAN


APPOINTMENT ACKNOWLEDGED AND ACCEPTED:
The Additional Trustee:
NATALT A DOZORTSEVA                                                 7




                                                                                  [ND1/003]
